DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (US 7,088,601) in view of Iwata et al. (US 2008/0192519).
With respect to claim 1, Tracey discloses a DC to AC conversion apparatus configured to convert power from a floating DC power source to produce a power output waveform at a first repetition frequency (figure 3 discloses a floating DC power source 310 coupled to a DC to AC converter 320 to convert AC power at first frequency), 
Tracey, however; does not expressly disclosed   wherein the DC to AC converter is a multilevel converter that generates each AC output waveform by sequentially outputting, at different times, voltage levels that nominally differ by an integer multiple of a predetermined voltage step size, to each respective live AC output terminal through an associated low pass filter.

It would have been obvious to a person having ordinary skill in the art to have modify Tracey and include the AC output waveform generated by Iwata and the filter of Iwata in the conversion apparatus of Tracey, for the purpose of providing a conversion apparatus that reduces power loss and increase efficiency, for example (abstract).
With respect to claims 2, 8, 14, Tracey in view of Iwata disclose the apparatus of one of the claims wherein two different voltage levels output to a respective low pass filter at consecutive times differ by the predetermined voltage step size.  Iwata and Tracey disclosed providing the waveform to filter 6, the waveforms differ by the step size.
With respect to claims 3, 9, 15, Tracey in view of Iwata disclose the apparatus of one of the claims wherein the voltage level output to at least one low pass filter is jittered between two different values on different instants of a high-frequency clock in order to approximate an intermediate voltage value.  Iwata discloses in figure 3 approximating an intermediate voltage value (solid line) between different values.
With respect to claims 4, 10, 16, Tracey in view of Iwata disclose the apparatus of one of the claims, wherein the two different voltage values differ by the 
With respect to claim 7, Tracey discloses a DC to AC conversion apparatus configured to convert power from a floating DC power source to produce a power output waveform at a predetermined repetition frequency (figure 3 discloses a floating DC power source 310 coupled to a DC to AC converter 320 to convert AC power at first frequency), comprising: at least one live AC output terminal; at least one neutral output terminal; positive and negative DC input terminals, each configured to connect to respective positive and negative terminals of the floating DC power source (figures 3 and 4 discloses the inverter comprising a positive and neutral output terminals and positive and negative terminals to connect to the floating DC source) : and a DC to AC converter configured to cause (1) an AC output waveform at said predetermined repetition frequency and having a voltage relative said neutral output terminal to appear at said set live AC output terminal (figures 9 disclose providing an AC output waveforms at a first frequency to appear at the polyphase AC output terminals); and (2) a common-mode voltage waveform at the predetermined repetition frequency to appear relative to neutral output terminal and in the same phase on both of said positive and negative terminals of said DC power source (figure 9 discloses common-mode voltage waveform 902a provided at a second frequency, the second frequency being a multiple of the first frequency).  Tracey discloses in figure 5 a multilevel converter that generates AC output waveforms.
Tracey; however, does not expressly disclose wherein the DC to AC converter is a multilevel converter that generates the AC output waveform by sequentially outputting, 
Iwata discloses a multilevel inverter (figure 1b) for generating an AC output waveform by sequentially outputting, at different times, voltage levels that differ by an integer multiple of a predetermine voltage step (figures 2 and 3 disclose generating the output waveform 11 by sequentially outputting at predetermined times and voltage step size/gradational voltages) and provided to a respective live AC output terminal (Vout AC, figure 1) through an associated low pass filter (filter 6, figure 1).
It would have been obvious to a person having ordinary skill in the art to have modify Tracey and include the AC output waveform generated by Iwata and the filter of Iwata in the conversion apparatus of Tracey, for the purpose of providing a conversion apparatus that reduces power loss and increase efficiency, for example (abstract).
With respect to claim 13, Tracey discloses a DC to AC conversion apparatus configured to convert power from a floating DC power source to produce a power output waveform at a predetermined repetition frequency (figure 3 discloses a floating DC power source 310 coupled to a DC to AC converter 320 to convert AC power at first frequency), comprising: at least one live AC output terminal; at least one neutral output terminal; positive and negative DC input terminals, each configured to connect to respective positive and negative terminals of the floating DC power source (figures 3 and 4 discloses the inverter comprising a positive and neutral output terminals and positive and negative terminals to connect to the floating DC source); and a DC to AC converter configured to cause an AC output waveform at said predetermined repetition 
Tracey; however, does not expressly disclose a multilevel converter that generates the AC output waveform by sequentially outputting, at different times, voltage levels that nominally differ by an integer multiple of a predetermined voltage step size, to the live AC output terminal through an associated low pass filter.
Iwata discloses a multilevel inverter (figure 1b) for generating an AC output waveform by sequentially outputting, at different times, voltage levels that differ by an integer multiple of a predetermine voltage step (figures 2 and 3 disclose generating the output waveform 11 by sequentially outputting at predetermined times and voltage step size/gradational voltages) and provided to a respective live AC output terminal (Vout AC, figure 1) through an associated low pass filter (filter 6, figure 1).
It would have been obvious to a person having ordinary skill in the art to have modify Tracey and include the AC output waveform generated by Iwata and the filter of Iwata in the conversion apparatus of Tracey, for the purpose of providing a conversion apparatus that reduces power loss and increase efficiency, for example (abstract).
With respect to claim 19, Tracey in view of Iwata disclose the apparatus of claim 13 wherein the DC to AC converter causes a common-mode voltage waveform at the predetermined repetition frequency to appear relative to the neutral output terminal and in the same phase on both of said positive and negative terminals of said DC power source.  Figure 9 of Tracey discloses common-mode voltage waveform 902a provided .
Claims 5-6, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (US 7,088,601) in view of Iwata et al. (US 2008/0192519) in further view of Ahmed et al. (2007 IEEE, “PASSIVE FILTER DESIGN FOR THREE-PHASE INVERTER INTERFACING IN DISTRUBUTED GENERATION”) (Document provided in the IDS of 11/19/2021).
With respect to claims 5-6, 11-12, 17-18 Tracey and Iwata disclose the apparatus of one of the claims wherein the voltage levels output to generate each AC output waveform comprise the additive or subtractive combinations of voltages stored on capacitors, for at least some voltage levels, a second voltage stored on a second capacitor is subtracted from a first voltage stored on one or more first capacitors.
Ahmed discloses in figure 14 (a) a filter with capacitors C and Cd connected to inductor L1 (designed filter) and an AC output waveform from the inverter is provided to the filter and capacitors.  Note that the “Designed Filter” of Ahmed is similar to the filter claimed.
It would have been obvious to a person having ordinary skill in the art to have modify Tracey and Iwata and include the Designed Filter of Ahmed, for the purpose of avoiding distortions and improve power quality, for example.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836